Exhibit 10.5

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is hereby made
and entered into effective as of the 5th day of January, 2007 by and between
KDC-CAROLINA INVESTMENTS 3, LP, a Delaware limited partnership (“Seller”), and
3D SYSTEMS CORPORATION, a Delaware corporation (“Purchaser”).

WHEREAS, Seller and Purchaser have entered into that certain Purchase and Sale
Agreement (the “Purchase Contract”) with respect to the 3D Systems Corporation
Headquarters Building, Rock Hill, South Carolina, dated December 18, 2006; and

WHEREAS, Section 3.1.1 of the Contract allowed the Purchaser an Inspection
Period (as defined in the Purchase Contract) that expired January 2, 2007; and

WHEREAS, Purchaser had not as of such date secured its financing commitment for
the acquisition of the Property (as defined in the Purchase Contract) and
Purchaser did not make the Subsequent Deposit required by Section 2.2.1 of the
Contract on January 2, 2007 and Purchaser terminated the Contract on such date;
and

WHEREAS, Purchaser still desires to purchase the Property and Seller desires to
sell the Property to Purchaser, under the terms and conditions of the Purchase
Contract as amended by and subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, for Ten Dollars and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Seller and Purchaser
hereby agree as follows:

1.   Undefined Terms.   All capitalized but undefined terms used herein shall
have the meaning given such terms in the Purchase Contract.

2.   Reinstatement of Purchase Contract.   The Purchase Contract is reinstated,
as modified hereby, as if the Purchase Contract had not been terminated by
Purchaser.

3.   Release of Initial Deposit.   The Initial Deposit shall be released the
Title Company to Seller on January 5, 2007 and shall be deemed fully earned by
Seller and non-refundable to Purchaser notwithstanding any other provision in
the Purchase Contract; provided, however, that the Initial Deposit will be
applied to the Purchase Price at Closing.

4.   Extension of Inspection Period and Subsequent Deposit.   Section 2.2.1 of
the Purchase Contract shall be and hereby is revised to change the date
“January 2, 2007” in such Section to “January 15, 2007.” Upon deposit by
Purchaser of the Subsequent Deposit on January 15, 2007, the Subsequent Deposit
shall be deemed fully earned by Seller, the Title Company shall wire transfer
the Subsequent Deposit to Seller and Purchaser shall be deemed to waived its
rights to terminate the Purchase Contract under Section 3.1.1, as modified
hereby. The last sentence of Section 3.1.1 of the Purchase Contract shall be and
hereby is revised to read as follows: “If Purchaser is not satisfied with the
Investigations or for any other reason, or no reason, determines that Purchaser
does not want to close the acquisition of the Property pursuant to this
Agreement, Purchaser shall, on or before 5:00 PM Rock Hill, South Carolina time
on January 15, 2007 (the period from the Effective Date until such date being
the “Inspection Period”), provide written notice of termination of this
Agreement to Seller and thereafter neither Purchaser nor Seller shall have any
further rights or obligations hereunder, other than those that expressly survive
the termination of this Agreement.”

5.   Payments for Tenant Finish Under Lease.   Purchaser shall on January 5,
2007, wire transfer to Seller the sum of $447,451.20 for Tenant Improvement
Costs under the Lease. Seller and Purchaser acknowledge and agree that Purchaser
is holding back an additional $25,000 in Tenant Improvement Costs under the
Lease until such time as Seller completes the Punch List Items (as defined in
the Lease). Purchaser agrees to pay the remaining $25,000 to Seller within 3
business days after Seller completes such Punch List Items.


--------------------------------------------------------------------------------


6.   Failure of Purchaser to Make Payments.   In the event that Purchaser does
not make either or both of the payments required by paragraphs 3 and 5 of this
Amendment on or before 5:00 PM Rock Hill, South Carolina time on January 5,
2007, Seller shall have the right to terminate this Amendment by written notice
to Purchaser.

7.   No Further Revisions.   Except as modified hereby, the Lease and the
Purchase Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first above written.

SELLER:

KDC-CAROLINA INVESTMENTS 3, LP,

 

a Delaware limited partnership

 

By:

KDC-Carolina Investments 3 GP, LLC,

 

 

a Delaware limited liability company,

 

 

its General Partner

 

 

By:

Koll Development Company I, LP,

 

 

 

a Delaware limited partnership,

 

 

 

its Sole Member

Date:                  , 2007

 

 

By:

SWV, LLC,

 

 

 

 

a Delaware limited liability company,

 

 

 

 

its General Partner

 

 

 

 

By:

/s/ Tobin C. Grove

 

 

 

 

 

Tobin C. Grove, President

 

[CORPORATE SEAL]

 

 

PURCHASER:

 

3D SYSTEMS CORPORATION,

 

 

a Delaware corporation

Date:

January 5, 2007

 

By:

/s/ Robert M. Grace, Jr.,

 

[CORPORATE SEAL]

 

 

Printed Name:

Robert M. Grace, Jr.

 

 

 

 

Title:

Vice President, Secretary & General

 

 

 

 

 

Counsel

 


--------------------------------------------------------------------------------